 

--------------------------------------------------------------------------------


 Exhibit 10.4
STOCK PLEDGE AGREEMENT


This STOCK PLEDGE AGREEMENT (“Agreement”) is entered into as of the 27th day of
January, 2010 by and between St. George Investments, LLC, an Illinois limited
liability company, its successors or assigns (the “Secured Party”), with its
principal executive office at 303 East Wacker Drive, Suite 311, Chicago,
Illinois 60601, and Ian Gardner, an individual residing at 1848 Commercial
Street, San Diego, California 92113 (the “Pledgor”).


A.           Effective as of the date hereof, Secured Party loaned to Helix
Wind, Corp, a Nevada corporation (the “Maker”), certain funds (the “Loan”)
evidenced by a Convertible Secured Promissory Note of even date herewith in the
principal amount of $780,000.00 made by the Maker in favor of the Secured Party
(the “Note”).


B.           The Pledgor is a primary and significant stockholder of the Maker
and shall materially benefit from the Loan and other financial accommodations
granted to the Maker pursuant to the Note.


C.           The Pledgor has agreed to pledge certain securities of the Maker to
secure the Maker’s performance of its obligations under the Note.


D.           The Secured Party is willing to accept the Note only upon receiving
the Pledgor’s pledge of certain stock as set forth in this Agreement.


NOW, THEREFORE, in consideration of $10.00, the premises, the mutual covenants
and conditions contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:




1.           Grant of Security Interest.  The Pledgor hereby pledges to the
Secured Party as collateral and security for the Secured Obligations (as defined
in Section 2) the securities initially set forth on the attached Schedule 1 of
this Agreement, signed in blank and together with medallion guaranteed stock
powers and an irrevocable instruction letter to the transfer agent (the
“Transfer Agent”) of the Maker’s common stock (the “Pledged Shares”).  Among
other Events of Default under the Note, if, at any time prior to the repayment
in full of the Note, the market value of the Collateral (as defined below) does
not equal or exceed five hundred percent (500%) of the Outstanding Amount (as
defined in the Note) of the Note, then an Event of Default under the Note shall
occur and the Secured Party shall have the rights and remedies set forth therein
and herein. The Pledgor is the beneficial and record owner of the Pledged Shares
set forth on such Schedule.  Such Pledged Shares, together with any additions,
replacements, accessions or substitutes therefor or proceeds thereof, are
hereinafter referred to collectively as the “Collateral.” For purposes of this
Section 1, the market value of the Collateral shall be Conversion Price (as
defined in the Note).


2.           Secured Obligations.  During the term hereof, the Collateral shall
secure the performance by the Maker of its Obligations under the Note (the
“Secured Obligations”).

 

--------------------------------------------------------------------------------

 



3.           Perfection of Security Interests.


(a)     Upon execution of this Agreement, the Pledgor shall deliver the Pledged
Shares, together with Stock Powers (signed in blank and with Medallion
Guarantees annexed), to the Secured Party.


(b)     The Pledgor will, at its own expense, cause to be searched the public
records with respect to the Collateral and will execute, deliver, file and
record (in such manner and form as the Secured Party may require), or permit the
Secured Party to file and record, as the Pledgor’s attorney-in-fact, any
financing statements, any carbon, photographic or other reproduction of a
financing statement or this Agreement (which shall be sufficient as a financing
statement hereunder), any specific assignments or other paper that may be
reasonably necessary or desirable, or that the Secured Party may request, in
order to create, preserve, perfect or validate any Security Interest or to
enable the Secured Party to exercise and enforce its rights hereunder with
respect to any of the Collateral.  The Pledgor hereby appoints the Secured Party
as the Pledgor’s attorney-in-fact to execute in the name and behalf of the
Pledgor such additional financing statements as the Secured Party may request.


4.           Assignment.  In connection with the transfer of the Note in
accordance with its terms, the Secured Party may assign or transfer the whole or
any part of its security interest granted hereunder, and may transfer as
collateral security the whole or any part of its security interest in the
Collateral.  Any transferee of the Collateral shall be vested with all of the
rights and powers of the Secured Party hereunder with respect to the Collateral.


5.           Representations and Warranties of the Pledgor.


A.           Title. The Pledgor represents and warrants hereby to the Secured
Party as follows with respect to the Pledged Shares:


(i)           The Collateral is free and clear of any encumbrances of every
nature whatsoever, and the Pledgor is the sole owner of the Pledged Shares;


(ii)          The Pledgor further agrees not to grant or create, any security
interest, claim, lien, pledge or other encumbrance with respect to such
Collateral or attempt to sell, transfer or otherwise dispose of the Collateral,
until the Secured Obligations have been paid in full or this Agreement
terminates; and


(iii)         This Agreement constitutes a legal, valid and binding obligation
of the Pledgor enforceable in accordance with its terms (except as the
enforcement thereof may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium, and similar laws now or hereafter in
effect).


B.           Other.


(i)          The Pledgor has made necessary inquiries of the Maker and believes
that the Maker fully intends to fulfill and has the capability of fulfilling the
Secured Obligations to be performed by the Maker in accordance with the terms of
the Note.


(ii)         The Pledgor is not acting, and has not agreed to act, in any plan
to sell or dispose of any Pledged Shares in a manner intended to circumvent the
registration requirements of the Securities Act of 1933, as amended, or any
applicable state law.

 
2

--------------------------------------------------------------------------------

 



(iii)        The Pledgor has been advised by counsel of the elements of a
bona-fide pledge for purposes of Rule 144(d)(3)(iv) under the Securities Act of
1933, as amended, including the relevant SEC interpretations, and affirms that
the pledge of shares by the undersigned pursuant to this Pledge Agreement will
constitute a bona-fide pledge of such shares for purposes of such Rule.


6.           Collection of Dividends and Interest.  During the term of this
Agreement and so long as the Pledgor is not in default under the Note, the
Pledgor is authorized to collect all dividends, distributions, interest
payments, and other amounts that may be, or may become, due on any of the
Collateral.


7.           Voting Rights.  During the term of this Agreement and until such
time as this Agreement has terminated or the Secured Party has exercised his
rights under this Agreement to foreclose its security interest in the
Collateral, the Pledgor shall have the right to exercise any voting rights
evidenced by, or relating to, the Collateral.


8.           Warrants and Options.  In the event that, during the term of this
Agreement, subscription, spin-off, warrants, dividends, or any other rights or
option shall be issued in connection with the Collateral, such warrants,
dividends, rights and options shall be immediately delivered to the Secured
Party to be held under the terms hereof in the same manner as the Collateral.


9.           Preservation of the Value of the Collateral.  The Pledgor shall pay
all taxes, charges, and assessments against the Collateral and do all acts
necessary to preserve and maintain the value thereof.


10.         The Secured Party as the Pledgor’s Attorney-in-Fact.


(a)           The Pledgor hereby irrevocably appoints the Secured Party as the
Pledgor’s attorney-in-fact, with full authority in the place and stead of the
Pledgor and in the name of the Pledgor, the Secured Party or otherwise, from
time to time at the Secured Party’s discretion, to take any action and to
execute any instrument that the Secured Party may reasonably deem necessary or
advisable to accomplish the purposes of this Agreement, including:  (i) upon the
occurrence and during the continuance of an Event of Default (as defined below),
to receive, endorse, and collect all instruments made payable to the Pledgor
representing any dividend, interest payment or other distribution in respect of
the Collateral (as defined in the Note) or any part thereof to the extent
permitted hereunder and to give full discharge for the same and to execute and
file governmental notifications and reporting forms; and (ii) to arrange for the
transfer of the Collateral on the books of the Maker or any other person to the
name of the Secured Party or to the name of the Secured Party’s nominee.


(b)           In addition to the designation of the Secured Party as the
Pledgor’s attorney-in-fact in subsection (a), the Pledgor hereby irrevocably
appoints the Secured Party as the Pledgor’s agent and attorney-in-fact to make,
execute and deliver any and all documents and writings which may be necessary or
appropriate for approval of, or be required by, any regulatory authority located
in any city, county, state or country where the Pledgor or the Maker (as defined
in the Note) engages in business, in order to transfer or to more effectively
transfer any of the Pledged Shares or otherwise enforce the Secured Party’s
rights hereunder.


11.         Remedies upon Default.  Upon the occurrence and during the
continuance of an Event of Default under the Note (“Event of Default”):

 
3

--------------------------------------------------------------------------------

 



(a)           The Secured Party may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a Secured Party on default under
applicable law (irrespective of whether such applies to the affected items of
Collateral), and the Secured Party may also without notice (except as specified
below) sell the Collateral or any part thereof in one or more parcels at public
or private sale, at any exchange, broker’s board or at any of the Secured
Party’s offices or elsewhere, for cash, on credit or for future delivery, at
such time or times and at such price or prices and upon such other terms as the
Secured Party may deem commercially reasonable, irrespective of the impact of
any such sales on the market price of the Collateral.  To the maximum extent
permitted by applicable law, the Secured Party may be the purchaser of any or
all of the Collateral at any such sale and shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such public sale, to use and apply all or
any part of the Secured Obligations as a credit on account of the purchase price
of any Collateral payable at such sale.  Each purchaser at any such sale shall
hold the property sold absolutely free from any claim or right on the part of
the Pledgor, and the Pledgor hereby waives (to the extent permitted by law) all
rights of redemption, stay, or appraisal that it now has or may at any time in
the future have under any rule of law or statute now existing or hereafter
enacted.  The Pledgor agrees that, to the extent notice of sale shall be
required by law, at least ten (10) calendar days notice to the Pledgor of the
time and place of any public sale or the time after which a private sale is to
be made shall constitute reasonable notification.  The Secured Party shall not
be obligated to make any sale of Collateral regardless of notice of sale having
been given.  The Secured Party may adjourn any public or private sale from time
to time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned.  To the maximum extent permitted by law, the Pledgor hereby waives
any claims against the Secured Party arising because the price at which any
Collateral may have been sold at such a private sale was less than the price
that might have been obtained at a public sale, even if the Secured Party
accepts the first offer received and does not offer such Collateral to more than
one offeree.


(b)           The Pledgor hereby agrees that any sale or other disposition of
the Collateral conducted in conformity with reasonable commercial practices of
banks, insurance companies, or other financial institutions in the city and
state where the Secured Party is located in disposing of property similar to the
Collateral shall be deemed to be commercially reasonable.


(c)           The Pledgor hereby acknowledges that the sale by the Secured Party
of any Collateral pursuant to the terms hereof in compliance with the Securities
Act of 1933, as amended, as now in effect or as hereafter amended, or any
similar statute hereafter adopted with similar purpose or effect (the
“Securities Act”), as well as applicable “Blue Sky” or other state securities
laws, may require strict limitations as to the manner in which the Secured Party
or any subsequent transferee of the Collateral may dispose thereof.  The Pledgor
acknowledges and agrees that in order to protect the Secured Party’s interest it
may be necessary to sell the Collateral at a price less than the maximum price
attainable if a sale were delayed or were made in another manner, such as a
public offering under the Securities Act.  The Pledgor has no objection to sale
in such a manner and agrees that the Secured Party shall have no obligation to
obtain the maximum possible price for the Collateral.  Without limiting the
generality of the foregoing, the Pledgor agrees that, upon the occurrence and
during the continuation of an Event of Default, the Secured Party may, subject
to applicable law, from time to time attempt to sell all or any part of the
Collateral by a private placement, restricting the bidders and prospective
purchasers to those who will represent and agree that they are purchasing for
investment only and not for distribution.  In so doing, the Secured Party may
solicit offers to buy the Collateral or any part thereof for cash, from a
limited number of investors reasonably believed by the Secured Party to be
institutional investors or other accredited investors who might be interested in
purchasing the Collateral.  If the Secured Party shall solicit such offers, then
the acceptance by the Secured Party of one of the offers shall be deemed to be a
commercially reasonable method of disposition of the Collateral.



 
4

--------------------------------------------------------------------------------

 

(d)           If the Secured Party shall determine to exercise its right to sell
all or any portion of the Collateral pursuant to this Section, then the Pledgor
agrees that, upon request of the Secured Party, the Pledgor, at its own expense,
shall:


(i)           execute and deliver, or cause the officers and directors of the
Maker to execute and deliver, to any person, entity or governmental authority as
the Secured Party may choose, any and all documents and writings which, in the
Secured Party’s reasonable judgment, may be necessary or appropriate for
approval, or be required by, any regulatory authority located in any city,
county, state or country where the Pledgor or the Maker engage in business, in
order to transfer or to more effectively transfer the Pledged Interests or
otherwise enforce the Secured Party’s rights hereunder;


(ii)          do or cause to be done all such other acts and things as may be
necessary to make such sale of the Collateral or any part thereof valid and
binding and in compliance with applicable law; and


(iii)         cause the Maker to timely file all periodic reports required to be
filed by the Maker under the Securities Exchange Act of 1934, as amended.


The Pledgor acknowledges that there is no adequate remedy at law for failure by
him to comply with the provisions of this Section 11 and that such failure would
not be adequately compensable in damages, and therefore agrees that his
agreements contained in this Section 11 may be specifically enforced.


(e)           THE PLEDGOR EXPRESSLY WAIVES TO THE MAXIMUM EXTENT PERMITTED BY
LAW:  (i) ANY CONSTITUTIONAL OR OTHER RIGHT TO A JUDICIAL HEARING PRIOR TO THE
TIME THE SECURED PARTY DISPOSES OF ALL OR ANY PART OF THE COLLATERAL AS PROVIDED
IN THIS SECTION; (ii) ALL RIGHTS OF REDEMPTION, STAY, OR APPRAISAL THAT HE NOW
HAS OR MAY AT ANY TIME IN THE FUTURE HAVE UNDER ANY RULE OF LAW OR STATUTE NOW
EXISTING OR HEREAFTER ENACTED; AND (iii) EXCEPT AS SET FORTH IN SUBSECTION (a)
OF THIS SECTION 11, ANY REQUIREMENT OF NOTICE, DEMAND, OR ADVERTISEMENT FOR
SALE.


12.            (a)           Term of Agreement.  This Agreement shall continue
in full force and effect until payment in full of the Note.  Upon payment in
full of the Note, the security interests in the relevant Collateral shall be
deemed released, and any portion of the Collateral not transferred to or sold by
the Secured Party shall be returned to the Pledgor.  Upon termination of this
Pledge Agreement, the relevant Collateral shall be returned within five (5)
trading days to the Pledgor, as contemplated above.


(b)           Application of Proceeds.  Upon the occurrence and during the
continuance of an Event of Default, any cash held by the Secured Party as
Collateral and all cash proceeds received by the Secured Party in respect of any
sale of, collection from, or other realization upon all or any part of the
Collateral pursuant to the exercise by the Secured Party of its remedies as a
secured creditor as provided in Section 11 shall be applied from time to time by
the Secured Party as provided in the Note.



 
5

--------------------------------------------------------------------------------

 

13.         Indemnity and Expenses.  The Pledgor agrees:


(a)           To indemnify and hold harmless the Secured Party and each of its
agents and affiliates from and against any and all claims, damages, demands,
losses, obligations, judgments and liabilities (including, without limitation,
reasonable attorneys’ fees and expenses) in any way arising out of or in
connection with this Agreement or the Secured Obligations, except to the extent
the same shall arise as a result of the gross negligence or willful misconduct
of the party seeking to be indemnified; and


(b)           To pay and reimburse the Secured Party upon demand for all
reasonable costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) that the Secured Party may incur in connection
with (i) the custody, use or preservation of, or the sale of, collection from or
other realization upon, any of the Collateral, including the reasonable expenses
of re-taking, holding, preparing for sale or lease, selling or otherwise
disposing of or realizing on the Collateral, (ii) the exercise or enforcement of
any rights or remedies granted hereunder, under the Note or otherwise available
to it (whether at law, in equity or otherwise), or (iii) the failure by the
Pledgor to perform or observe any of the provisions hereof.  The provisions of
this Section 13 shall survive the execution and delivery of this Agreement, the
repayment of any of the Secured Obligations, the termination of the commitments
of the Secured Party under the Note and the termination of this Agreement.


14.         Duties of the Secured Party.  The powers conferred upon the Secured
Party hereunder are solely to protect its interests in the Collateral and shall
not impose on it any duty to exercise such powers.  Except as provided in
Section 9-207 of the Uniform Commercial Code, the Secured Party shall have no
duty with respect to the Collateral or any responsibility for taking any
necessary steps to preserve rights against any Persons with respect to any
Collateral.


15.         Choice of Law and Venue; Submission to Jurisdiction; Service of
Process.


(a)           THE VALIDITY OF THIS AGREEMENT, ITS CONSTRUCTION, INTERPRETATION,
AND ENFORCEMENT, AND THE RIGHTS OF THE PARTIES HERETO SHALL BE DETERMINED UNDER,
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS
(WITHOUT REFERENCE TO THE CHOICE OF LAW PRINCIPLES THEREOF).  THE PARTIES AGREE
THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT SHALL
BE TRIED AND LITIGATED ONLY IN THE STATE AND FEDERAL COURTS LOCATED IN THE
COUNTY OF COOK, STATE OF ILLINOIS OR, AT THE SOLE OPTION OF THE SECURED PARTY,
IN ANY OTHER COURT IN WHICH THE SECURED PARTY SHALL INITIATE LEGAL OR EQUITABLE
PROCEEDINGS AND WHICH HAS SUBJECT MATTER JURISDICTION OVER THE MATTER IN
CONTROVERSY.


(b)           THE PLEDGOR HEREBY SUBMITS FOR HIMSELF AND IN RESPECT OF HIS
PROPERTY, GENERALLY AND UNCONDITIONALLY, TO THE JURISDICTION OF THE AFORESAID
COURTS AND WAIVES, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT HE
MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO
THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION.


(c)           THE PLEDGOR HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS,
COMPLAINT, OR OTHER PROCESS ISSUED IN ANY ACTION OR PROCEEDING AND AGREES THAT
SERVICE OF SUCH SUMMONS, COMPLAINT, OR OTHER PROCESS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO THE PLEDGOR AT HIS ADDRESS FOR NOTICES IN
ACCORDANCE WITH THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED
COMPLETED UPON THE EARLIER OF THE PLEDGOR’S ACTUAL RECEIPT THEREOF OR THREE (3)
DAYS AFTER DEPOSIT IN THE UNITED STATES MAILS, PROPER POSTAGE PREPAID.



 
6

--------------------------------------------------------------------------------

 

(d)           NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO AFFECT THE
RIGHT OF THE SECURED PARTY TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED
BY LAW, OR TO PRECLUDE THE ENFORCEMENT BY THE SECURED PARTY OF ANY JUDGMENT OR
ORDER OBTAINED IN SUCH FORUM OR THE TAKING OF ANY ACTION UNDER THIS AGREEMENT TO
ENFORCE SAME IN ANY OTHER APPROPRIATE FORUM OR JURISDICTION.


16.           Amendments; etc.   No amendment or waiver of any provision of this
Agreement nor consent to any departure by the Pledgor herefrom shall in any
event be effective unless the same shall be in writing and signed by the Secured
Party, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.  No failure on the part
of the Secured Party to exercise, and no delay in exercising any right under
this Agreement, any other document or documents delivered in connection with the
transactions contemplated by the Note, this Agreement or any other agreement
entered into in conjunction herewith or therewith (all such documents are
hereinafter referred to collectively as the “Loan Documents”, and each
individually as a “Loan Document”), or otherwise with respect to any of the
Secured Obligations, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right under this Agreement, any other Loan Document, or
otherwise with respect to any of the Secured Obligations preclude any other or
further exercise thereof or the exercise of any other right.  The remedies
provided for in this Agreement or otherwise with respect to any of the Secured
Obligations are cumulative and not exclusive of any remedies provided by law.


17.           Notices.   
 Unless otherwise specifically provided herein, all notices shall be in writing
addressed to the respective party as set forth below and may be personally
served, faxed, telecopied or sent by overnight courier service or United States
mail:


If to the Pledgor:


Ian Gardner
1848 Commercial Street
San Diego, California  92113


If to the Secured Party:


St. George Investments, LLC
Attn: John M. Fife
303 East Wacker Drive, Suite 301
Chicago, Illinois  60601



 
7

--------------------------------------------------------------------------------

 

with a copy to (which shall not constitute notice):


Bennett Tueller Johnson & Deere, P.C.
Attn: Jonathan K. Hansen
3165 East Millrock Drive, Suite 500
Salt Lake City, Utah 84121


Any notice given pursuant to this Section 17 shall be deemed to have been
given:  (a) if delivered in person, when delivered; (b) if delivered by fax, on
the date of transmission if transmitted on a Business Day before 4:00 p.m. at
the place of receipt or, if not, on the next succeeding Business Day (as defined
in the Note); (c) if delivered by overnight courier, two (2) days after delivery
to such courier properly addressed; or (d) if by United States mail, four (4)
Business Days after depositing in the United States mail, with postage prepaid
and properly addressed.  Any party hereto may change the address or fax number
at which it is to receive notices hereunder by notice to the other party in
writing in the foregoing manner.


18.           Continuing Security Interest.   This Agreement shall create a
continuing security interest in the Collateral and shall:  (a) remain in full
force and effect until the indefeasible payment in full of the Secured
Obligations, including the cash collateralization, expiration, or cancellation
of all Secured Obligations, if any, consisting of letters of credit, and the
full and final termination of any commitment to extend any financial
accommodations under the Note; (b) be binding upon the Pledgor and his
successors and assigns; and (c) inure to the benefit of the Secured Party and
its successors, transferees, and assigns.  Upon the indefeasible payment in full
of the Secured Obligations, including the cash collateralization, expiration, or
cancellation of all Secured Obligations, if any, consisting of letters of
credit, and the full and final termination of any commitment to extend any
financial accommodations under the Note, the security interests granted herein
shall automatically terminate and all rights to the Collateral shall revert to
the Pledgor.  Upon any such termination, the Secured Party, at the Pledgor’s
expense, shall execute and deliver to the Pledgor such documents as the Pledgor
shall reasonably request to evidence such termination.  Such documents shall be
prepared by the Pledgor and shall be in form and substance reasonably
satisfactory to the Secured Party.


19.           Security Interest Absolute. To the maximum extent permitted by
law, all rights of the Secured Party, all security interests hereunder, and all
obligations of the Pledgor hereunder, shall be absolute and unconditional
irrespective of:


(a)           any lack of validity or enforceability of any of the Secured
Obligations or any other agreement or instrument relating thereto, including any
of the Loan Documents;


(b)           any change in the time, manner, or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from any of the Loan Documents, or any
other agreement or instrument relating thereto;


(c)           any exchange, release, or non-perfection of any other collateral,
or any release or amendment or waiver of or consent to departure from any
guaranty for all or any of the Secured Obligations; or


(d)           any other circumstances that might otherwise constitute a defense
available to, or a discharge of, the Pledgor.


20.           Headings. Section and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement or be given any substantive effect.

 
8

--------------------------------------------------------------------------------

 



21.           Severability.   If any part of this Agreement is construed to be
in violation of any law, such part shall be modified to achieve the objective of
the parties to the fullest extent permitted by law and the balance of this
Agreement shall remain in full force and effect.


22.           Counterparts; Telefacsimile Execution.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
and all of which together shall constitute one and the same Agreement.  Delivery
of an executed counterpart of this Agreement by facsimile or email shall be
equally as effective as delivery of an original executed counterpart of this
Agreement.  Any party delivering an executed counterpart of this Agreement by
facsimile or email also shall deliver an original executed counterpart of this
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, or binding effect hereof.


23.           Waiver of Marshaling.  Each of the Pledgor and the Secured Party
acknowledges and agrees that in exercising any rights under or with respect to
the Collateral:  (a) the Secured Party is under no obligation to marshal any
Collateral; (b) may, in its absolute discretion, realize upon the Collateral in
any order and in any manner it so elects; and (c) may, in its absolute
discretion, apply the proceeds of any or all of the Collateral to the Secured
Obligations in any order and in any manner it so elects.  The Pledgor and the
Secured Party waive any right to require the marshaling of any of the
Collateral.


24.           Waiver of Jury Trial.  THE PLEDGOR AND THE SECURED PARTY HEREBY
WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.  THE PLEDGOR AND THE
SECURED PARTY REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY
AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.


25.           Ownership Limitation. Notwithstanding the provisions of this
Agreement, in no event shall the Secured Party own Collateral to the extent
that, after taking into account the Common Stock then owned by the Secured Party
and its affiliates, would result in the beneficial ownership by the Secured
Party and its affiliates of more than 9.99% of the outstanding Common Stock of
the Pledgor.  For purposes of this paragraph, beneficial ownership shall be
determined in accordance with Section 13(d) of the Exchange Act.






[Remainder of page intentionally left blank]

 
9

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Pledgor and the Secured Party have caused this Agreement
to be duly executed and delivered by their officers thereunto duly authorized as
of the date first written above.



 
THE PLEDGOR:
         
/s/ Ian Gardner                                                               
 
Ian Gardner, an individual
         
THE SECURED PARTY:
         
ST. GEORGE INVESTMENTS, LLC,
 
an Illinois limited liability company
         
By:    /s/ John M. Fife                                                    
 
John M. Fife, Manager



 
 
 
 
 
 
 
 
 
 

 
 
10

--------------------------------------------------------------------------------

 







SCHEDULE 1




Pledged Shares:  4,800,000 shares of Common Stock of Helix Wind, Corp.


Jurisdiction of Organization:  Nevada


Certificate Numbers:  3080 and 3081


Percentage of Outstanding Interests in Issuer:  _____________________


Date Acquired:  February 11, 2009












 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





 
11

--------------------------------------------------------------------------------

 
